Citation Nr: 1126605	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-44 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether the severance of service connection for bronchiectasis was proper.

2.  Entitlement to an initial evaluation in excess of 30 percent for bronchiectasis prior to September 12, 1957; a compensable evaluation from September 12, 1957, to May 25, 2005; and evaluation in excess of 60 percent from May 26, 2005 through May 30, 2006; and a compensable evaluation beginning May 31, 2006.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions of the Department of Veteran's Affairs (VA) Regional Office (RO).  

A May 2007 rating decision awarded service connection for bronchiectasis and assigned a noncompensable rating effective November 3, 1956.  The Veteran appealed the initial rating assignment.  Subsequently, in an April 2009 rating decision, the RO assigned staged compensable and noncompensable evaluations for bronchiectasis.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for initial higher ratings, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in May 2011.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (1) a higher initial evaluation for bronchiectasis, and (2) a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Service connection for bronchiectasis was in effect for more than 10 years, and there is no showing that the original grant was based on fraud or that the Veteran lacked the requisite service or character of discharge, and thus as a matter of law service connection is protected from severance.


CONCLUSION OF LAW

Severance of service connection for bronchiectasis was improper.  38 U.S.C.A. § 5119, 38 C.F.R. §§ 3.105, 3.957.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision has been accomplished on the issue of the propriety of the severance of service connection.  




II.  Analysis

Severance of Service Connection

The central issue in this appeal concerns whether the RO properly severed service connection for bronchiectasis.  

By way of history, the Veteran filed an original claim of service connection for bilateral bronchiectasis in March 1957.  The RO denied the claim in a September 1957 rating decision.  The Veteran did not file a timely notice of disagreement (NOD) within one year of receiving notice of the September 1957 decision.  

Subsequently, the Veteran filed an informal petition to reopen the claim in August 2006.  He then filed a formal Application for Compensation (VA Form 21-526) shortly thereafter in October 2006.  After developing the claim, a rating decision was issued in May 2007, in which the RO reopened the claim, granted service connection, and assigned a noncompensable rating effective November 3, 1956.  The RO based its decision on a determination that the September 1957 rating decision contained clear and unmistakable error.  The Veteran then filed an NOD in February 2008, contesting the noncompensable evaluation assigned.    

The claims file then includes a November 2008 rating decision granting staged ratings of 30 percent from November 3, 1956, and 60 percent from May 26, 2005.  It is unclear whether this rating decision was issued (sent to the Veteran) as it contains a handwritten note stating "Do not promulgate - 2/13/09."  Rather, the RO sent a Request for Advisory Opinion to the VA Director, C&P Service, in December 2008.  The RO requested an opinion on two issues.  First, they sought advice on whether the evidence of record suggested symptoms demonstrating that the Veteran met the criteria for a 30 percent rating.  Second, they inquired as to whether the evidence was sufficient to evaluate the disability from 1956 to 2005.  This Request indicates that the November 2008 rating decision "ha[d] not been authorized."  

In February 2009, the RO received an Advisory Opinion from the Director, Compensation and Pension Service.  The Director determined that the record did not contain medical evidence demonstrating that the Veteran met the criteria for either a 30 percent or 60 percent rating.  

In light of the Advisory Opinion, the RO issued a rating decision in April 2009 granting a 30 percent rating effective from November 3, 1956, assigning a noncompensable rating from September 12, 1957, grating a 60 percent rating from May 26, 2005, and assigning a noncompensable rating from May 31, 2006.  

Then, in March 2010, the RO issued a rating decision proposing to sever service connection for bronchiectasis.  In the proposed rating notice, the RO advised the Veteran that he had (1) 60 days to present additional evidence and (2) that he had 30 days to request a predetermination hearing.  

The Veteran did not submit additional evidence or request a hearing.  Thus, the RO issued a rating decision in June 2010 severing service connection for bronchiectasis effective September 1, 2010.  

The Board finds, after careful review of this matter, that bronchiectasis was, as a matter of law, not subject to severance.  

There are two pertinent regulatory provisions governing this case.  

First is 38 C.F.R. § 3.105, which provides that when severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

Furthermore, under 38 C.F.R. § 3.105, previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous subject to the limitations contained in §§ 3.114 and 3.957.  The burden of proof being upon the Government.  38 C.F.R. § 3.105(d).

Also pertinent in this appeal is 38 C.F.R. § 3.957, which provides that service connection for any disability or death that has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  The 10-year period will be computed from the effective date of the finding of service connection to the effective date of the rating decision severing service connection, after compliance with §3.105(d).  38 C.F.R. § 3.957.  

In the case of Roberts v. Shinseki, the Court of Appeals for Veterans Claims (Court) addressed the relationship between the provisions of 38 C.F.R. § 3.105(d) and the limitations of 38 C.F.R. § 3.957.  The Court explained that the requirements of 38 C.F.R. § 3.105(d) do not apply in cases where a disability has been service-connected for 10 or more years because the provisions of "§ 3.957 prohibit[] the severance of service connection" for such disabilities.  Accordingly in such cases, compliance with the procedural safeguards of § 3.105(d) is required only for "computing the 10-year period for determining whether an award is protected from severance."  23 Vet. App. 416, 425 (2010).

In the present case, the Veteran's bronchiectasis has been service-connected for more than 10 years, as defined in 38 C.F.R. § 3.957.  The RO's June 2007 rating decision, which granted service connection, assigned an effective date from November 3, 1956.  The June 2010 rating decision, which properly followed the procedural safeguards of 38 C.F.R. § 3.105(d), severed service connection effective from September 1, 2010.  See 38 C.F.R. § 3.957; Roberts, 23 Vet. App. 425.  The time period between November 1956 and September 2010 is approximately 53 years and 10 months.  Thus, service connection was in effect for greater than 10 years.  There is no indication that the grant of service connection was based on fraud or that the Veteran did not have the requisite service or character of discharge.  See 38 C.F.R. § 3.957.  

Thus, as a matter of law, the service-connected disability was not subject to severance.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  Consequently, the provisions of 38 C.F.R. § 3.105(e) are not otherwise applicable, and the Board need not address whether there was clear and unmistakable error in the award of service connection.  See Roberts, 23 Vet. App. 425.  

The Board notes that the Veteran filed a motion in May 2010 alleging clear and unmistakable error in the June 2010 rating decision, which severed service connection for bronchiectasis.  However, his motion is moot in light of the Board's determination that the severance of service connection was improper.  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the foregoing, the Veteran's appeal is granted.  


ORDER

As service connection for bronchiectasis was improperly severed, service connection for bronchiectasis is restored.  


REMAND

Upon review, the Board finds that further development is necessary with respect to (1) the claim of entitlement to a higher initial evaluation for bronchiectasis, and (2) the claim for a TDIU.  

As an initial matter, the Board finds that the Veteran raised the issue of entitlement to a TDIU as a component of the claim for a higher initial rating for bronchiectasis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issues must be remanded together for concurrent development and adjudication.  

The claims file shows that the Veteran last underwent a VA respiratory examination in November 2009.  The November 2009 VA examination, however, does not provide medical findings that are responsive to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Also, the November 2009 VA examiner does not address whether the Veteran's bronchiectasis renders him unable to secure and follow a substantially gainful occupation.  

Accordingly, the Board finds that remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bronchiectasis.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, with specific regard to the TDIU issue, the Board notes that the Veteran is a physician.  He wrote in June 2009 that he stopped working at age 60 due to his bronchiectasis.  Accordingly, to the extent the Veteran does not meet the schedular (numerical) requirements of 38 C.F.R. § 4.16(a) for a TDIU rating, the RO should expressly adjudicate whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that the Veteran's bronchiectasis rating is in effect from 1956.  The rating schedule has undergone multiple revisions within this timeframe, to include the most recent amendments to 38 C.F.R. § 4.97 effective October 7, 1996.  The Veteran is entitled to evaluation under the previous versions of the code if such is more favorable.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, he has not been apprised of the prior rating criteria, nor has the RO adjudicated the claim with consideration of such criteria.  Upon remand, such must be accomplished.

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claims.

Also, as the Veteran himself is a physician, he should be specifically invited to write a statement describing his historical and ongoing symptomatology and course of treatment, including any incapacitating episodes (defined under VA law as an episode that requires bedrest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6601, Note).  

2.  After the Veteran has signed any necessary releases, make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  Also, obtain all of the Veteran's outstanding VA treatment records.  The RO must also attempt to obtain any further available records held in the custody of a Federal agency, to include the Social Security Administration (SSA), if appropriate.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing any development and/or development warranted by a complete review of the record, arrange for the Veteran to undergo an appropriate VA examination(s) to determine (a) the nature and severity of all current residuals of his bronchiectasis and to determine (b) whether the service-connected disabilities (sinusitis and bronchiectasis) alone preclude him from performing all forms of substantially gainful employment.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies, to include Pulmonary function tests (PFT's) and DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test.  Then, based on the examination results and record review, the examiner(s) is asked to:

(a) Provide an assessment of the current nature and severity of the Veteran's bronchiectasis.  The examiner is asked to document the results of all diagnostic testing.  In doing so, the examiner is asked to report post-bronchodilator studies unless the results of pre-bronchodilator pulmonary function tests (PFTs) are normal or the examiner determines that post-bronchodilator studies should not be done.   If the VA examiner determines that post-bronchodilator studies should not be conducted, he or she is asked to state why this is so.  

Further, if the examiner determines that PFT results are not consistent with clinical findings, the examiner is asked to indicate why the PFT results are not a valid indication of respiratory functional impairment.  

Moreover, if the examiner determines that there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), he or she is asked to state which PFT most accurately reflects the level of disability.

The examiner is also asked to identify the number and duration of any incapacitating episodes (i.e., an episode that requires bedrest and treatment by a physician) per year.  

Additionally, the presence and frequency of cough, expectoration, dyspnea on exercise, rales, emphysema, cyanosis, or general impairment of health signified by loss of weight (note whether or not such loss is marked), anemia, or occasional pulmonary hemorrhages should be indicated.

(b) Opine as to whether the Veteran's service-connected disabilities (currently consisting of sinusitis and bronchiectasis) alone (i.e., without regard to any nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.    

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

The examiner(s) is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  The examiner(s) is also asked to provide specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions, as appropriate. 

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded issues in light of all pertinent evidence and legal authority.  In doing so, the RO should expressly determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes a summary of the evidence in the case relating to the remanded issues; a summary of the applicable laws and regulations, including all substantive regulation changes from 1956 to the present (with the most recent revisions effective October 7, 1996); a discussion of how such laws and regulations affect the determination; and, the determination on each issue and the reasons for each such determination.  Also, the Veteran should be afforded an appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


